Exhibit 10.1

 
SERVICES AGREEMENT
 
This Services Agreement (this “Agreement”) is made and entered effective as of
January 1, 2012, (“Effective Date”) by and between Exit 21 Global Solutions,
LLC, an Oregon limited liability company (“Exit 21”) and Respect Your Universe,
Inc, a Nevada, Corperation (“Customer”).
 
RECITALS
 
A.           Customer is in the business of the commercial distribution and sale
of men's and/or women's apparel and equipment.
 
B.           Customer desires to engage Exit 21 to provide those services set
forth in Section 2.1 hereof and Exhibit B hereto in connection with the
Customer's apparel line on the terms set forth herein.
 
C.           Customer desires to receive from Exit 21 and Exit 21 desires to
provide to Customer the services as specified in this Agreement.
 
AGREEMENT
 
SECTION 1.
DEFINITIONS

 
Capitalized terms not specifically defined in this Section 1 will have the
meaning ascribed to them as set forth elsewhere in this Agreement.  The
following terms have the following meanings:
 
“Customer Products” means Customer's men's and/or women's apparel and equipment
as more fully described in Exhibit A, attached hereto and incorporated herein by
this reference.  Additional products may be added to Exhibit A upon mutual
written agreement.
 
 “Merchandising and Design Services” means product development, technical
design, and general product design and merchandising.
 
“Sourcing Services” means identification of manufacturing and development
facilities worldwide, the facilitation of manufacturing and procurement
relationships, and work related to price negotiations, production scheduling,
quality assurance and supply chain management, and assistance with locating
freight forwarders where requested.
 
“Third-Party” means any individual, corporation, partnership, limited liability
company, trust, estate, association, governmental authority or other entity that
is not a party to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.
SERVICES

 
2.1          Services.  Subject to the terms and conditions of this Agreement,
Exit 21 will provide Customer with the Merchandising and Design Services,
Sourcing Services, and the Product Creation Services as set forth on Exhibit B.
 
2.2          Cooperation.  Customer agrees to provide all information and
cooperation, at Customer's sole expense, to Exit 21 as reasonably necessary to
enable Exit 21 to perform its obligations under this Agreement.
 
2.3          Relationship of the Parties.  The relationship of Customer and Exit
21 established by this Agreement is that of independent contractors.  Nothing in
this Agreement shall be construed to: (i) give either party any right to direct
or control any day-to-day activities of the other, (ii) constitute the parties
as partners, joint ventures, co-owners or as participants in any joint
undertaking; or (iii) give either party the authority to make any commitment
whatsoever for or on behalf of the other party.  All financial and other
obligations associated with either party's business are and shall be the sole
responsibility of such party.  Each party agrees and acknowledges that Exit 21
is not an employee or agent of Customer.  Exit 21 agrees that it shall not
represent that it is an employee or agent of Customer.  Exit 21 hereby
acknowledges and agrees that it shall not be entitled to workers' compensation,
retirement benefits, insurance, or other benefits provided by Customer to
employees of Customer.
 
SECTION 3.
COMPENSATION

 
3.1          Compensation.  Customer will pay Exit 21 the compensation set forth
in Exhibit C (“Compensation”), on the terms set forth in Exhibit C. The portion
of the Compensation specifically paid for Exit 21 management services are not to
exceed 10% of related product creation costs.
 
3.2           Expenses.  Customer will reimburse Exit 21 for reasonable expenses
pre-approved by Customer CFO incurred by Exit 21 in connection with the
performance of the services, upon Exit 21’s compliance with the reasonable
expense reimbursement instructions, policies, and rules that Customer may
establish from time to time.
 
SECTION 4.
LIMITED WARRANTY

 
4.1.         Limited Warranty. Exit 21 warrants to Customer that the services
will be performed by qualified personnel in a professional manner.  Except for
the express warranty above, Exit 21 expressly excludes all warranties with
respect to the services or the Consumer Products, express and implied, including
but not limited to the warranty of merchantability, the warranty of fitness for
a particular purpose, and any warranties that may have arisen from course of
dealing or usage of trade
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF CUSTOMER

 
5.1          Intellectual Property.  No trademark, copyright, or other design or
creative work provided by Customer in the development of any Customer Product
infringes the trademark, copyright, or other intellectual property rights of any
Third Party.
 
5.2          Taxes.  Customer is solely responsible for, and will pay when due,
any and all taxes on the Customer Products, including without limitation all
tariffs, duties, new sales, use, excise, ad valorem, and any other similar
taxes, imposed or levied by any federal, state local or foreign governmental
agency on the Customer Products, as well as taxes imposed upon the net income of
Customer.
 
5.3          Nonsolicitation and No Hire.  For a period beginning on the date of
this Agreement and ending one year after termination of this Agreement, Customer
will not: (i) solicit any employee or independent contractor of Exit 21 to
become an employee or independent contractor of Customer or any other person;
(ii) solicit any Exit 21, service provider, customer or other business relation
of Exit 21 to become a business relation of Customer; or (iii)  hire as an
employee or engage as an independent contractor any person who was an employee
or independent contractor of Exit 21 at any time during the term of this
Agreement.
 
SECTION 6.
INDEMNIFICATION

 
6.1          Indemnification Obligations of Customer.  Customer will indemnify
and defend Exit 21 from and against any claim brought against Exit 21 by
Customer or a Third-Party that it is: (i) based on or connected with of any
breach of a representation, warranty or covenant in Section 5; (ii) based on
errors or omissions of manufacturers of Customer Products; or (iii) claims based
on theories of product liability, personal injury, or property damage that is
caused by a Customer Product.
 
SECTION 7.
INTELLECTUAL PROPERTY

 
7.1          Definition.  “Creative Work” means any work that Exit 21 creates or
has created in connection with the services.  “Creative Work” specifically does
not include any pre-existing proprietary designs or services of Exit 21 that may
be incorporated into the services provided hereunder.
 
7.2          Work Made for Hire.  The Creative Work is, was, and will be
specially ordered and commissioned for use by Customer and is owned by Customer,
and is a work made for hire for copyright purposes to the extent it qualifies as
such under applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
7.3          Assignment.  Exit 21 assigns to Customer Exit 21’s entire interest
in the Creative Work, including but not limited to all copyrights, patent
rights, trade secret rights, trademark rights, and other intellectual property
and proprietary rights in the Creative Work.
 
7.4          Moral Rights.  Exit 21 assigns to Customer any moral rights that
Exit 21 may have in the Creative Work, and waives any right to assert any moral
rights in any portion of the Creative Work.
 
7.5          Perfection.  At the request and expense of Customer, Exit 21 will
sign such documents and take such actions that Customer deems reasonably
necessary to perfect, protect, and evidence Customer’s rights in the Creative
Work.
 
SECTION 8.
TERM OF AGREEMENT AND TERMINATION

 
8.1          The term of this Agreement shall be effective as of the Effective
Date and shall continue for 6 months.  This Agreement shall renew automatically
for an additional term of 6 months, unless notice of non-renewal is given to the
other party at least 90 days prior to the expiration of this Agreement.
 
8.2          Either party may terminate this Agreement if the other party
materially breaches this Agreement and fails to cure that breach within thirty
(30) days after receiving written notice of the breach.
 
8.3          Sections 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, 17, and 18 will
survive any expiration or termination of this Agreement.
 
SECTION 9.
ENTIRE AGREEMENT; MODIFICATION

 
This Agreement constitutes the entire understanding of the parties and shall
supersede any other oral or written agreements.  This Agreement may not be
modified in any way without the written consent of both parties.
 
SECTION 10.
ASSIGNMENT

 
Neither party may assign or transfer the rights or delegate any duties under
this Agreement without the prior written consent of the other party, which
consent will not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, neither party will be required to obtain the other party's consent to
assign and delegate this Agreement in its entirety to a Third-Party that is
purchasing all or substantially all of the assigning party's assets or capital
stock.  All terms and provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective transferees,
successors and assigns.  Any assignment, transfer or delegation of any of the
rights or obligations under this Agreement in violation of the foregoing is null
and void.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 11.
CHOICE OF LAW

 
This Agreement shall be interpreted according to the laws of the state of
Oregon, excluding its conflicts of law rules.
 
SECTION 12.
LIMITATION OF LIABILITY

 
EVEN IF ANY REMEDY SET FORTH HEREIN FAILS OF ITS ESSENTIAL PURPOSE OR OTHERWISE
AND REGARDLESS OF WHETHER A CLAIM ARISES UNDER CONTRACT, TORT (INCLUDING
NEGLIGENCE), BREACH OF WARRANTY, STRICT LIABILITY OR OTHERWISE, AND WHETHER OR
NOT EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES, IN
NO EVENT: (i) SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT
OR CONSEQUENTIAL LOSS OR DAMAGES OF ANY KIND (INCLUDING LOSS BUSINESS OR
PROFITS); (iii) NOR SHALL EITHER PARTY'S TOTAL CUMULATIVE LIABILITY HEREUNDER
EXCEED THE TOTAL AMOUNT PAYABLE TO EXIT 21 PURSUANT TO THIS AGREEMENT. The
parties expressly agree that the allocation of risk contained in this Section is
an essential basis of this Agreement.
 
SECTION 13.
CONFIDENTIALITY

 
13.1        Each party acknowledges that that the other's non-public
information, including, without limitation, price lists, pricing information,
customer lists, manufacturing contacts, financial information, product
information, product plans, marketing plans, and marketing strategies,
constitute confidential information (“Confidential Information”) that (i) is
valuable and confidential information of the disclosing party, and (ii) is and
shall remain the sole and exclusive property of the disclosing party.  Each
party further acknowledges that the disclosing party shall have, in addition to
other remedies available at law, the right to enjoin the use or disclosure of
such party's Confidential Information in violation of this Agreement.
 
13.2        Neither party shall use or disclose to any Third-Party any
Confidential Information except as reasonably necessary to perform its
obligations or exercise its rights under this Agreement.  Upon any termination
or expiration, both parties will return to the other party all tangible
Confidential Information disclosed by the other party and will immediately cease
all use of the other party's Confidential Information.
 
13.3        Confidential Information shall not include any information which (i)
is or becomes publicly available without fault of the receiving party; (ii) is
independently developed by the receiving party without use or access to the
disclosing party's Confidential Information; or (iii) was known to the receiving
party prior to its receipt of the Confidential Information from the disclosing
party and is not subject to other restriction on disclosure.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 14.
NOTICES

 
All notices, requests, consents and other communications required or permitted
hereunder shall be in writing and shall be delivered personally (in which case
it shall be deemed given when delivered), mailed by certified or registered
mail, postage prepaid, return receipt requested (in which case it shall be
deemed given one (1) week after mailing) or sent by facsimile, with a
confirmation copy simultaneously mailed (in which case it shall be deemed given
when transmitted), at the addresses indicated below.  Notice of change of
address shall be given in the same manner as other communications.
 
If to Customer:
 
Respect Your Universe, Inc.
____________________________
____________________________
Facsimile Number: (___) _______
 
If to Exit 21:
 
____________________________
____________________________
____________________________
Facsimile Number: (___) _______
 
 
 
SECTION 15.
DISPUTES AND ARBITRATION

 
The parties agree that any dispute arising hereunder, including the construction
or application of this Agreement, shall be settled by arbitration in accordance
with the rules of the Arbitration Service of Portland, then in force, and that
all arbitration hearings shall be held in Portland, Oregon.  The decision of the
arbitrator shall be final and binding upon the parties both as to law and to
fact, and shall not be appealed to any court in any jurisdiction.  Any court of
competent jurisdiction may, however, enter judgment in accordance with the
arbitrator and entertain all proceedings for enforcement of such judgment.  The
expense of the arbitrator shall be shared equally by the parties, unless the
arbitrator determines that the expenses shall be otherwise assessed.
 
SECTION 16.
SEVERABILITY

 
If any portion of this Agreement shall be determined to be illegal or otherwise
unenforceable in any circumstance by any arbitrator or judge, such determination
shall not affect the validity of any other provision hereof or the validity of
the provision in question as to any other circumstance.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 17.
HEADINGS

 
The section headings contained in this Agreement are included for convenience
only and shall not limit or otherwise affect the terms hereof.
 
SECTION 18.              AUDIT RIGHT
 
Exit 21 shall maintain all necessary records during the term of this Agreement
and for a period of one (1) year thereafter to permit Customer to audit, at
Customer’s sole cost and expense and not more than once per product development
season, Exit 21’s records for the purpose of determining compliance with Exit
21’s obligation not to charge Customer for services fees beyond 10% of related
product creation costs (the “Audit”). Customer shall provide reasonable advance
notice of an Audit.  In the event the Audit discloses that Exit 21 overcharged
Customer, Exit 21 shall, in addition to immediately correcting any underpaid
amounts, reimburse Customer for reasonable costs and expenses associated with
such Audit.
 
Effective Date:   1/1/12
 
Customer:
 

Respect Your Universe, Inc.     Exit 21 Global Solutions, LLC:           By:    
By:      (Signature)     (Signature)           Name:    Name:           Title:  
Title:           Date:   Date:  

 
 
 

--------------------------------------------------------------------------------

 
                                                                              
                                                                               
 
EXHIBIT A
to
Services Agreement
 
Customer Products
 
Men’s, Women’s and Youth Apparel and Equipment
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT B
to
Services Agreement
 
Services
 
The Production Creation of SPSU 13 Apparel & and Equipment 107 styles for Men,
Women’s and Youth product. Catagories of Creation are Competition, Training,
Sportswear, Running and Youth.
 
See attached excel spreadsheet titled RYU SpSu2013 Project Quote for detailed
break out of all services rendered as part of this agreement.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT C
to
Services Agreement
 
Compensation
 
 
 
Fees.  The fee for the services provided by Exit 21 shall be $386,000.00.  The
fees are payable in three installments 50% due on 1/11/12, 25% due on 3/1/12 and
final 25% due on 5/1/12.  A late fee of 5% will be assessed on any payment not
made within 10 business days of when due.
 
Additional Fees.  In addtiton to the services set forth on Exhibit B and the
fees for such services set forth above, at the request of Customer, Exit 21 may
provide additional services to Customer hereunder.  The fees for these
additional services will be computed on an hourly basis, at the rate of $150.00
per hour.  The fees are payable monthly within 5 days of invoice.  A late fee of
2% will be assessed on any payment not made within 5 business days of when due.
 

 
 
 

--------------------------------------------------------------------------------